DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-16, 25-27 are allowed.  It is noted that claims 7 and 10 are rejoined and allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s argument filed on 11/23/20 is persuasive.  The prior art of record does not disclose in singly or in combination a device as follows:
1. (Currently Amended) A method, comprising: embedding a semiconductor die in an encapsulation material, the semiconductor die being a power semiconductor die and having a first terminal at a first side of the semiconductor die; forming a first metal mask on a first surface of the encapsulation material, the first metal mask being positioned over the first side of the semiconductor die and exposing a first part of the encapsulation material aligned with the first terminal of the semiconductor die; directing a pressurized stream of liquid toward the first surface of the encapsulation material with the first metal mask, to remove the first exposed part of the encapsulation material and form a first embedding a logic semiconductor die in the encapsulation material, the logic semiconductor die configured to drive or control the power semiconductor die, wherein the first metal mask exposes an additional part of the encapsulation material aligned with the logic semiconductor die, wherein the pressurized stream of liquid directed toward the first surface of the encapsulation material with the first metal mask removes the additional exposed part of the encapsulation material to form an additional contact opening to the logic semiconductor die, the method further comprising: 2 of 10Application Ser. No.: 15/912,081 Attorney Docket No. 1012-2072 / 2017P54720 US forming an electrically conductive material in the additional contact opening.
25. (New) A method, comprising: embedding a semiconductor die in an encapsulation material, the semiconductor die having a first terminal at a first side of the semiconductor die; forming a first metal mask on a first surface of the encapsulation material, the first metal mask being positioned over the first side of the semiconductor die and exposing a first part of the encapsulation material aligned with the first terminal of the semiconductor die; directing a pressurized stream of liquid toward the first surface of the encapsulation material with the first metal mask, to remove the first exposed part of the encapsulation material .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813